Citation Nr: 1302381	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  08-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for bilateral tinnitus.  

4.  Entitlement to service connection for residuals of a right eardrum perforation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1959 to February 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2010, a videoconference board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in March 2010 and December 2011 to insure that all available records of private treatment were associated with the claims folder and so that VA examinations could be performed.  These were accomplished and the case has been returned to the Board for further appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.   A left shoulder disability was not noted at the time of service entrance.  

2.   There is no clear and unmistakable evidence demonstrating that the Veteran had a chronic left shoulder disorder prior to entry into active duty that permanently increased in severity during service. 

3.  The Veteran had an episode of left shoulder muscle strain in service.  

4.  The Veteran did not continuously manifest symptoms of a left shoulder disorder in the years after service.  

5.  A chronic left shoulder disorder is not shown to have been caused by any in-service event.  

6.  Bilateral hearing loss was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.

7.  Bilateral tinnitus was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.

8.  A right tympanic membrane perforation was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.


CONCLUSIONS OF LAW

1.  A chronic left shoulder disorder did not pre-exist the Veteran's entry into active duty.  38 U.S.C.A. §§ 1111, 1113, 1131, 1132 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2012).  

2.  A chronic left shoulder disability was neither incurred in nor aggravated by service nor may arthritis of the left shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

3.  Bilateral hearing loss was neither incurred in nor aggravated by service nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

4.  Bilateral tinnitus was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

5.  A right eardrum perforation was neither incurred in nor aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2006 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with the claims, most recently pursuant to remand by the Board in January 2012.  38 C.F.R. § 3.159(c) (4) (2012).  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the Veteran's representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2012).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis or sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-97 (Fed. Cir. 2004).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service Connection for Left Shoulder Disability

The Veteran contends that service connection is warranted for a left shoulder disability.  During the Board hearing before the undersigned in January 2010, he testified that that he injured his left shoulder moving heavy milk dispensers during service, was treated for the shoulder injury during service, and that he sought treatment from a private doctor and VA several years ago.  At his hearing, he stated that he did not recall having had left shoulder problems prior to service.  

Review of the Veteran's STRs shows that on examination in May 1958 prior to induction into service, the Veteran had no complaint or manifestation of a left shoulder disorder.  Examination for induction into service, in November 1959 was similarly negative for complaints or manifestations of a left shoulder abnormality.  It was noted that an orthopedic consultation regarding the Veteran's back could find no evidence of disease or injury.  The STRs include a report from a private physician who indicated that, in May 1959 (prior to service) the Veteran was seen for complaints of pain in the neck and shoulders that had been present since he had been lifting at work when he had a sudden "catch in his neck and shoulders."  He had been treated at that time by a private physician who used an injection and heat treatments to help relieve the pain.  The Veteran stated that this pain was aggravated by lifting and bending and relieved by medication and that that it was improving.  Examination showed no pain or abnormality of the upper extremities, with full range of motion and no pain on percussion over the spine.  Additional STRs show that the Veteran was treated in December 1960 for complaints of muscle strain in the left shoulder.  A physical therapy report shows that the Veteran underwent two treatments and was much improved so that further treatment was unnecessary.  On examination for separation from service, clinical evaluation of the Veteran's upper extremities was normal.  

Records of private treatment that the Veteran received subsequent to service show that he had complaints of left shoulder pain beginning in approximately 1998.  In testimony before the undersigned at the Board hearing in January 2010, the Veteran stated that he did not recall having had left shoulder problems prior to service, and while he did not specifically remember having had shoulder problems when he got out of service, he believed that he probably had some difficulties with the shoulder.  VA outpatient treatment records also show treatment for left shoulder pain.  In statements from members of the Veteran's family, dated in April 2010, it was reported that the Veteran had experienced left shoulder pain for many years.  Also in April 2010, the Veteran related that his shoulder had been hurting for more than 10 years, had not worsened, but had not improved.  

An examination was conducted by VA in October 2010.  At that time, the Veteran reported having pulled muscles in his back and shoulders while in the Army, but denied any specific trauma or injury of the shoulder.  He stated that his left shoulder bothered him and felt stiff and painful, for which he took medication.  Physical examination was essentially within normal limits.  X-ray studies showed osteopenia and mild degenerative changes of the left shoulder.  After review of the record, the examiner stated that it was less likely that the degenerative changes of the left shoulder were related to the muscle strain of the left shoulder noted in service in December 1960.  The examiner reasoned that the muscle strain improved after physical therapy and that the separation examination was negative for any shoulder condition or complaints.  The current left shoulder disability was more likely due to the normal wear and tear process related to the Veteran's age.  In a January 2012 addendum, the examiner commented on whether the Veteran had a left shoulder disability that pre-existed his entry into active duty.  At that time, the examiner rendered an opinion that the Veteran's left shoulder disorder did not pre-exist active duty.  It was opined that there was no definite diagnosis of a left shoulder condition prior to the Veteran entering active duty, except that the Veteran was treated for neck and shoulder pain with no radiological evidence of any pathology.  The muscle strain in service did not represent a permanent aggravation, as this improved with physical therapy and the separation examination was negative for any shoulder complaints.  

Initially, the Board finds that a left shoulder disability was not noted at the time of the examination for service entrance so that the Veteran's left shoulder is presumed to have been sound at that time.  This presumption may be rebutted if it is shown by clear and unmistakable evidence that the Veteran demonstrated a left shoulder disorder prior to entry and that disorder clearly an unmistakably increased in severity (was aggravated) during service.  In this case, given the January 2012 opinion of the VA physician, that the Veteran did not demonstrate a chronic left shoulder disorder prior to entry into service and that any muscle strain in service resolved prior to separation, the Board finds that clear and unmistakable evidence does not demonstrate that the Veteran had a chronic left shoulder disorder prior to entry into active duty that permanently increased in severity during service.  As such, the Veteran's left shoulder is presumed to have been sound at entry into service.  

The record shows that the Veteran had an episode of left shoulder muscle strain in service, but that he did not have a chronic disability demonstrated at that time and he did not continuously manifest symptoms of a left shoulder disorder in the years after service.  In testimony before the undersigned, the Veteran stated that he could not remember when his left shoulder began to trouble him, but on VA treatment records in 2010, he stated that it had been over 10 years.  It is important to note that the Veteran submitted a claim for compensation benefits in 1995 without mention of a left shoulder disorder.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention left shoulder symptoms at that time.  This suggests to the Board that there was no pertinent left shoulder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a left shoulder disorder, when viewed in the context of his action regarding another claim for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not have a left shoulder disability of service onset.  

Finally, the Board finds that a chronic left shoulder disorder is not shown to have been caused by any in-service event, including the episode of left shoulder strain in service.  The VA examiner in October 2010 rendered a clear opinion that the mild degenerative joint disease of the left shoulder was the result of the aging process and not related to the Veteran's in-service complaints.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Hearing Loss 

The Veteran contends that service connection is warranted for bilateral hearing loss.  During his testimony at his January 2010 Board hearing, he stated that he was exposed to acoustic trauma of machinery as well as on the firing range.  In the Board's December 2011 remand, it was noted that, given the nature and circumstances surrounding the Veteran's service, exposure to acoustic trauma in service has been conceded.  

Service connection for impaired hearing may be established when the hearing status meets pure tone and speech recognition criteria.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores used in the Maryland CNC tests are less than 94 percent.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

After review of the record, the Board finds that bilateral hearing loss was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  In this regard, it is noted that the Veteran's STRs show no complaint or manifestation of hearing loss.  On examination for separation from service, the Veteran denied having had ear trouble on his report of medical history.  Clinical evaluation of the ears was normal and testing of hearing by whispered and spoken voice was 15/15 bilaterally.  In a report of private treatment, dated in November 2006, the Veteran reported having had bad hearing for a long time having been exposed to loud explosions while in the military and had also worked for years using equipment for making roads.  Audiometric testing was consistent with mild to moderate sensorineural hearing loss on the left and mild to moderate mixed hearing loss on the right.  VA outpatient treatment records also show that the Veteran had complaints of hearing loss, with audiometric testing in May 2008 showing hearing loss consistent with impaired hearing for VA purposes.  The pertinent diagnoses at that time were pure tone thresholds showing a moderate conductive loss on the right and a mild high frequency sensorineural hearing loss on the left.  

In January 2012, pursuant to remand by the Board, the Veteran was afforded a VA evaluation to ascertain if the noise exposure in service caused current hearing impairment.  At that time, the Veteran reported having been exposed to loud noises while in the military from explosives during training and while working in a shop on lawnmower engines every day for two years.  He also reported being exposed to loud noises in his civilian life while operating road paving equipment as a driver in an enclosed cab.  He stated that he first noticed a hearing loss in approximately 1965.  Test results showed a severe to moderate mixed loss on the right and a normal to moderate sensorineural hearing loss in the left ear.  The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by noise exposure sustained while in the military.  It was reasoned that, by his own accounts, the Veteran was exposed to loud sounds during the military service and was exposed to loud sounds in civilian life over the course of 19 years.  That latter was considered to be more likely sufficient to cause the Veteran's hearing loss than the reported noise exposure while in the military.  

As noted previously, the Veteran submitted a claim of service connection for a disability unrelated to this appeal in 1995.  As with his left shoulder disability, when viewed in the context of his action regarding another claim for compensation, it may reasonably be interpreted as indicative of the Veteran's belief that he did not have hearing loss of service onset at that time.  

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Bilateral Tinnitus

The Veteran contends that service connection is warranted for bilateral tinnitus.  During his testimony at his January 2010 Board hearing, he stated that he was exposed to acoustic trauma of machinery as well as on the firing range.  As noted, given the nature and circumstances surrounding the Veteran's service, exposure to acoustic trauma in service has been conceded.  

The Board finds that bilateral tinnitus was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  Review of the STRs shows that the Veteran did not have complaints or manifestations of tinnitus while he was on active duty.  Private treatment records dated in November 2006 show that, at that time, the Veteran stated that he did not experience any tinnitus on a regular basis.  VA outpatient treatment records do not note complaints of tinnitus at the time of evaluations for hearing loss and other ear related complaints.  During the Board hearing before the undersigned in January 2010, he reported that his tinnitus had started approximately five years earlier.  

In January 2012, pursuant to remand by the Board, the Veteran was evaluated by VA to ascertain whether his tinnitus could be related to acoustic trauma to which he was exposed while on active duty.  After reviewing the Veteran's history of noise exposure, the examiner stated that it was less likely than not that the tinnitus was caused by noise exposure sustained while in military service.  Again noting the absence of hearing loss in the STRs and on examination for separation from service, the examiner stated that it more likely that the Veteran's 19 years of work-related acoustic trauma in civilian life were the cause of the tinnitus rather than in-service noise exposure.  Moreover, the Veteran first noted tinnitus five or six years ago, making it unlikely that it was caused by noise exposure in service approximately 50 years earlier.  

As noted previously, the Veteran submitted a claim of service connection for a disability unrelated to this appeal in 1995.  When viewed in the context of this action regarding another claim for compensation, it may reasonably be interpreted as indicative of the Veteran's belief that he did not have tinnitus of service onset at that time.  

In light of the above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Right Eardrum Perforation

The Veteran contends that service connection is warranted for perforation of the right eardrum.  During his testimony at his January 2010 Board hearing, he stated that he believed that his right eardrum was injured in service as he was exposed to acoustic trauma at that time.  As noted, given the nature and circumstances surrounding the Veteran's service, exposure to acoustic trauma in service has been conceded.  

The Board finds that a right tympanic membrane perforation was not manifested during service or until many years thereafter, and is not shown to be related to the Veteran's service or to any event therein.  In this regard it is noted that the STRs do not demonstrate an abnormality of the right eardrum while he was on active duty.  On examination for separation from service, the Veteran denied having had ear trouble or running ears on his report of medical history and clinical evaluation of the ears and eardrums was normal.  Private treatment records include February and August 1998 records of treatment showing the Veteran's tympanic membranes to be clear, a January 2001 report of treatment for an upper respiratory infection when the Veteran's tympanic membranes were described as "dull", and a November 2002 report of treatment for pharyngitis or bronchitis when the tympanic membranes were noted to be within normal limits.  During treatment for hearing loss in November 2006, the Veteran reported that he had experienced a bad stinging sensation in his right ear approximately one month earlier when descending in an airplane.  At that time, the right tympanic membrane showed some scar tissue and was somewhat dull and retracted.  VA treatment records show that the Veteran was noted to have right eardrum perforations in April and May 2008 and in July 2008 was shown to have chronic supperative otitis media.  

The Veteran was examined by VA in January 2012 pursuant to remand by the Board.  At that time, after review of the Veteran's medical records, the examiner found that the Veteran's right eardrum perforation was less likely than not incurred in or caused by military service as the right ear tympanic membrane condition was shown to have been caused by a post-service ear infection noted in 2008.  

The preponderance of the evidence is that the Veteran's right tympanic eardrum perforation originated long after his separation from active duty and is not related in any way with service.  As such, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left shoulder disability is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for residuals of a right eardrum perforation is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


